DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 10/26/2020 and 01/31/2022 has been considered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract of the disclosure is objected to because it is missing a period at the end of the paragraph.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Pg. 4, Ln. 2, “uncontrollably” should read “uncontrollable”
Pg. 7, all instances of “RT-PCT” should read “RT-PCR” 
Pg. 15, Ln. 28, “table” should read “tablet”
Pg. 19, Lns. 26-27, “PCT was performed” should read “PCR was performed”

Pg. 27, Lns. 24-25, “RT-PCT was performed” should read “RT-PCR was performed”  .  

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-23 are rejected under 35 U.S.C. 103 as being unpatentable over Saiyed et al. (WO2017/212420, 14 December 2017, hereinafter Saiyed) in view of Constantin (US 2015/0104467, 16 April 2015).
Regarding instant claim 11, Saiyed discloses a method of preventing or treating a degenerative brain disease in a subject in need thereof, comprising administering to the subject an effective amount of a composition comprising a Tyrosine Kinase Inhibitor compound (Pg. 12, second full paragraph). The Tyrosine Kinase Inhibitor compound is selected from a family of twenty nine Tyrosine Kinase Inhibitors or a pharmaceutically acceptable salt thereof, which includes Ibrutinib (Pg. 7, third full paragraph) and further relates to the prophylactic or therapeutic use of the chosen Tyrosine Kinase Inhibitor compound (Pg. 11, seventh paragraph). Saiyed further discloses the administration of a pharmaceutical composition comprising an effective amount of a Tyrosine Kinase Inhibitor compound or a pharmaceutically acceptable salt thereof (Pg. 13, third paragraph). 
Saiyed do not exemplify the use of Ibrutinib as the Tyrosine Kinase Inhibitor of choice but discloses wherein the Tyrosine Kinase Inhibitor includes any molecule or compound belonging to the Tyrosine Kinase Inhibitor family (Pg. 16, last paragraph). Saiyed further discloses wherein the Tyrosine Kinase Inhibitor, PD180970, causes significant decrease in the activation and inflammatory response of neuron surrounding cells, and stops, inhibits or prevents neuronal death. The Tyrosine Kinase Inhibitors thereby prevent/reduce neuroinflammation and hence, rescue the neuroinflammation mediated neurodegeneration thereby contributing to neuroprotection in neurodegenerative and associated diseases (Pg. 21, continued paragraph).
Constantin teaches Ibrutinib to be a selective tyrosine kinase inhibitor which can be used in treating patients with a degenerative brain disease, such as Alzheimer’s disease (Para. [0103]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the invention to have arrived at the claimed method with a reasonable expectation that a degenerative brain disease would be treated and/or prevented. One would have been motivated to treat and/or prevent degenerative brain disease with ibrutinib because Saiyed teaches that Tyrosine Kinase Inhibitors, in general, are useful for this purpose and further teaches that ibrutinib is a Tyrosine Kinase Inhibitor (Pg. 7, third full paragraph). Moreover, Constantin mirrors this teaching and teaches that ibrutinib is a selective Tyrosine Kinase Inhibitor and is known to be useful in treating degenerative brain disease, such as Alzheimer’s (Para. [0103]).
Regarding instant claims 12-13, Saiyed discloses wherein treatment with the Tyrosine Kinase Inhibitor compounds leads to a decrease in the activation and inflammatory response of neuron surrounding cells, and stops, inhibits or prevents neuronal death induced by inflammation in the neuronal surrounding cells (Pg. 21, continued paragraph; Pg. 16, fifth full paragraph; Pg. 9, third full paragraph). Saiyed further discloses studies in a lipopolysaccharide neuroinflammation model and the use of microglial cell lines (Pg. 21, last paragraph).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the invention to have arrived at the claimed method of further inhibiting microglial activity induced by lipopolysaccharides, thereby suppressing damage of activated microglial cells. One would have been motivated to incorporate Ibrutinib, as the Tyrosine Kinase Inhibitor of choice, into the method of Saiyed, with a reasonable expectation of success, because all Tyrosine Kinase Inhibitors would be expected to illicit a similar response, on patients in need of treatment and/or prevention of degenerative brain disease.
Regarding instant claim 16, Saiyed do not disclose further inhibiting amyloid plaque formation or tau protein phosphorylation.
Constantin teaches amyloid beta plaque accumulation or excessive tau protein phosphorylation as a result of microglial activation in Alzheimer’s disease patients (Para. [0017]). Constantin further teaches administration of pharmacological agents for normalizing amyloid beta levels and/or tau phosphorylation for the reversal/prevention of cognitive decline in patients with Alzheimer’s disease and other neurodegenerative diseases (Para. [0119]). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the  invention to further inhibit amyloid plaque formation or tau protein phosphorylation, as taught by Constantin. The motivation being to effect reversal/prevention of cognitive decline in patients with Alzheimer’s disease and other neurodegenerative diseases (Para. [0119]).
Regarding instant claims 17-18, Saiyed do not disclose further increasing a number of dendritic spines, a number of synaptophysin, and a number of puncta PSD-95 in neuronal cells in the subject and further improving long-term memory in the subject, and the degenerative brain disease is Alzheimer's disease.
Constantin teaches the post-synaptic protein PSD-95 to be reduced in Alzheimer’s disease patients, considered to be a significant factor contributing to the memory loss in Alzheimer's disease patients (Para. [0191]). Constantin further teaches normalizing the number of PSD-95 in neuronal cells in the subject to improve memory loss resulting from the synaptic dysfunction in a subject affected with Alzheimer’s disease (Para. [0191]; TABLE 16). Constantin further teaches long-term protection against cognitive decline (Para. [0118])
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the invention to further increase a number of puncta PSD-95 in neuronal cells in the subject. The motivation being to treat memory loss resulting from the synaptic dysfunction in a subject affected with Alzheimer’s disease and provide long-term protection against cognitive decline (Para. [0191]; Para. [0118]).
As regards to increasing a number of dendritic spines and a number of synaptophysin, it is well known in the art that there is loss of the dendritic spines and the pre-synaptic marker, synaptophysin, in Alzheimer’s disease patients, that results in cognitive decline and memory loss. It would therefore, be prima facie obvious to further increase the number of dendritic spines and the number of synaptophysin to reverse cognitive dysfunction.
Regarding instant claim 19, Saiyed further discloses wherein the degenerative brain disease is selected from Parkinson’s disease, Alzheimer’s disease, Huntington’s disease, and multiple sclerosis (Pg. 8, second full paragraph).
Regarding instant claim 20, Saiyed further discloses wherein the composition is administered intraperitoneally, intravenously, intramuscularly, intradermally or orally (Pg. 19, first full paragraph).
Regarding instant claim 21, Saiyed discloses wherein the pharmaceutical composition is administered at a dose ranging from 10 mg to 1000 mg (Pg. 19, last paragraph). Based on an average human weight of 60 kg, the dose of the instant claim, 0.001 to 100 mg/kg of the subject, would amount to a dose of 0.06 to 60,000 mg, which is encompassed by the Saiyed reference.
Regarding instant claim 22, Saiyed discloses a method of inhibiting activity of microglial cells (Pg. 21, second full paragraph; Pg. 9, third full paragraph), comprising: treating mammalian neuronal cells (Pg. 20, second full paragraph) with a Tyrosine Kinase Inhibitor, PD180790 (Pg. 20, second full paragraph - Pg. 21, continued paragraph; Pg. 21, second full paragraph), in an amount effective to inhibit activity of the microglial cells (Pg. 21, second full paragraph). Saiyed further discloses wherein the Tyrosine Kinase Inhibitor, PD180970, causes significant decrease in the activation and inflammatory response of neuron surrounding cells, and stops, inhibits or prevents neuronal death (Pg. 21, continued paragraph). Saiyed further discloses the Tyrosine Kinase Inhibitor compound can be selected from a family of twenty nine Tyrosine Kinase Inhibitors, which includes Ibrutinib (Pg. 7, third full paragraph). 
Saiyed do not exemplify the use of Ibrutinib as the Tyrosine Kinase Inhibitor of choice but discloses wherein the Tyrosine Kinase Inhibitor includes any molecule or compound belonging to the Tyrosine Kinase Inhibitor family (Pg. 16, last paragraph). 
Constantin teaches Ibrutinib to be a selective tyrosine kinase inhibitor which can be used in treating patients with a degenerative brain disease, such as Alzheimer’s disease (Para. [0103]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the  invention to have arrived at the claimed method of inhibiting activity of microglial cells. One would have been motivated to incorporate Ibrutinib, as the Tyrosine Kinase Inhibitor of choice, into the method of Saiyed, with a reasonable expectation of success since all Tyrosine Kinase Inhibitors would be expected to illicit a similar response, in neuroinflammation mediated neuropathologies.
Regarding instant claims 14-15 and 23, which require that the method further comprise inhibiting microglial cell migration induced by lipopolysaccharides, the combination of Saiyed and Constantin do not explicitly address this property. However, as the combination of Saiyed and Constantin render obvious the administration of ibrutinib to subjects having Alzheimer’s disease, which is the sole required active step of the claims, the effect of inhibiting microglial cell migration would be expected to occur (instant specification, Pg. 8, Lns. 10-14, FIG. 10; Pg. 31, Ln. 23 to Pg. 32, Ln. 7, EXAMPLE 7, indicates the ability of ibrutinib to inhibit LPS-induced microglial cell migration, thereby suppressing the neural cell migration-induced onset of degenerative brain disease or treat degenerative brain disease).


Furthermore, regarding instant claims 12-18, Saiyed in view of Constantin, teaches a method of preventing or treating a degenerative brain disease, say Alzheimer’s disease, in a subject in need thereof, comprising administering to the subject an effective amount of a pharmaceutical composition comprising ibrutinib, as the Tyrosine Kinase Inhibitor of choice. The limitations herein are related to the mechanism of action of the agent, Ibrutinib, in the treatment. Note that the mechanism of action of an agent in the treatment, by itself, does not have a bearing on the patentability of the invention if the method steps are already known even though applicant has proposed or claimed the mechanism. Applicant’s recitation of a new mechanism of action for the prior art method will not, by itself, distinguish the instant claims over the prior art teaching the same or nearly the same method steps. 
The limitations of instant claims 12-18, drawn to a method of preventing or treating a degenerative brain disease in a subject in need thereof comprising: administering to the subject a pharmaceutically effective amount of a pharmaceutical composition comprising ibrutinib, further comprising inhibiting microglial or astrocytic activity in the subject induced by lipopolysaccharides, thereby suppressing damage of activated microglial cells or activated astrocytes on neuronal cells; inhibiting microglial cell migration in the subject induced by lipopolysaccharides; inhibiting amyloid plaque formation or tau protein phosphorylation; further increasing a number of dendritic spines, a number of synaptophysin, and a number of puncta PSD-95 in neuronal cells in the subject and improving long-term memory in the subject, where the degenerative brain disease is Alzheimer's disease are held unpatentable.

Conclusion
Claims 11-23 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMAJA S RAO whose telephone number is (571)272-9918. The examiner can normally be reached 8:30-5:00pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.S.R./Examiner, Art Unit 4182                                                                                                                                                                                                        

/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627